DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive. 
Applicant argues “As an initial matter, the present application depicts six separate embodiments using: "base 100 reference numerals are used to indicate similar elements in alternative embodiments". (Paragraph 20). Moreover, each embodiment builds on top of the prior embodiments, for example, noting: "[r]eferring now additionally to FIG. 3, another embodiment of the hospital bed 110 is now described. In this embodiment of the hospital bed 110, those elements already discussed above with respect to FIGS. 1-2 are incremented by 100 and most require no further discussion herein. This embodiment differs from the previous embodiment in that this hospital bed 110 illustratively includes...". (Paragraph 36). Therefore, support for the italicized recitation is found in Figures 3 5A, & 7. Each of the figures shows the base foam layer extending across the hospital bed mattress.” 
The Examiner agrees that there is support for the base layer extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress.
Applicant argues “Moreover, as shown in Figure 5A, the base foam layer includes the second end decline to: "provide an increased load on the calf of the leg so that the decreased load of pressure on the heels may be reduced, thereby reducing incidence of bed sores." Id. From this, the skilled person would appreciate that the claimed base foam layer extends across the hospital bed mattress for receiving the patient. Claim 1 has been amended to recite the plurality of upper slots is opposite and separate longitudinally spaced from the plurality of upper ribs. Support for the italicized recitation is found in Figure 5A.”
The Examiner agrees that the section cited by the Applicant provides proper support for the amendments. Although not currently in the arguments/claim language, the Examiner notes that she does not find evidence in these citations that the slots and ribs extend across the entire upper or lower major surface of the base layer. 
Applicant argues “The Examiner rejected amended independent Claims 1 and 17 over Gowda et al. or Stolpmann et al. in view of Liu et al. or Meyer et al., and rejected amended independent Claim 10 further in view of Poston et al. Gowda et al. discloses a hospital bed device 10 comprising a bed frame 12, a mattress 100 carried by the bed frame, a plurality of inflatable cells within the mattress, and a fluid supply unit fluidly coupled to the plurality of inflatable cells 312A-3120. (See Figures 1 and 6, reproduced below). Figures 1 and 2 of Stolpmann et al. The Examiner correctly noted that both Gowda et al. and Stolpmann et al. each fails to disclose or fairly suggest an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots, as recited by amended independent Claim 1, for example. The Examiner looks to either Liu et al. or Meyer et al. for this deficiency of both Gowda et al. and Stolpmann et al. As shown in the respective figures below, the cited structures of Liu et al. and Meyer et al. comprise side rails. Indeed, Liu et al. notes: "the first notches 51 and the second notches 52 are arranged opposite to each other to reduce the deforming stress of the fall prevention structures 50." (Page 8, line 56). Meyer et al. states: "[i]n operation, the top-side slits 286 and the bottom-side slits 288 expand during movement of the deck 26 from the flat position to the fully-inclined position." (Col. 14, lines 52-54). Applicant respectfully submits that the amended claims overcome the rejections of record. In particular, Applicant submits that the applied combination of prior art references fails to disclose or fairly suggest: a base foam layer extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress and comprising opposing first and second ends, the first end of the base foam layer to receive a head of a patient, the second end of the base foam layer to receive feet of the patient, [and] an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs. In contrast, as noted above, the cited prior art features are not part of the claimed base foam layer. Rather, both Meyer et al. and Liu et al. use the cited features for structural support to prevent deformation and to provide rigidity during movement of the deck. In the claims, the claimed features are part of the base foam layer receiving the patient and the base foam layer 315 provides: a foam "crib" that provides supportive assistance but allows flexibility to align therapy with the function of the supporting frame. This may reduce the risk of injury from entrapment or ejection as the surface increases in distance from the protective rails of the supporting frame.”
The Examiner respectfully disagrees that the claimed features are different from the teachings of Liu combined with Gowda or Stolpmann. Applicant states that “Liu et al. use the cited features for structural support to prevent deformation and to provide rigidity during movement of the deck.” In paragraph [0047] of Liu, Liu discloses  “The fall prevention structures 50 are formed with first notches 51 on one side adjacent to the supporting surface S and formed with second notches 52 on the other side distal from the supporting surface S; the first notches 51 and the second notches 52 are arranged opposite to each other to reduce the deforming stress of the fall prevention structures 50”. In other words, the notches increase flexibility of the fall prevention structures when bending. Additionally, it appears that both Liu and Gowda teach a crib structure (506 of Gowda and the combined 50 and 40 of Liu both forming a crib structure for supporting the center cell members). As best understood by the Applicant’s disclosure, it appears that the base layer is also a crib structure (see at least paragraph [0034] of the Applicant’s original disclosure that states “The hospital bed mattress 14 illustratively includes first and second rails 32a-32b configured to retain the patient 21. Helpfully, the first and second rails 32a-32b may prevent accidental falls. In particular, the firm first and second rails 32a-32b as part of the design of the foam crib will assist with ingress and egress, and will reduce the falls that can occur with air only surfaces as patients are sitting on the side of the bed for therapy intervention or in preparation for ingress and egress” as well as Figure 2 and paragraph [0041] which states “The base foam layer 315 illustratively includes an upper surface, and an opposing lower surface. The upper surface illustratively includes a section 338 comprising a plurality of ribs. Advantageously, the base foam layer 315 provides a foam "crib" that provides supportive assistance but allows flexibility to align therapy with the function of the supporting frame.” Based on the teachings of Liu, Stolpmann and Gowda as well as the applicant’s disclosure, one can ascertain that the combination of Gowda and Liu or Stolpmann and Liu would function in the same manner as the applicant’s claimed invention.
Meyer et al. is no longer relied on in the current rejection and therefore all arguments regarding Meyer et al. are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 17, 19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0101861, hereinafter Gowda), hereinafter referred to as Gowda, in view of Liu et al. (EP 3,320,886), hereinafter referred to as Liu.
Regarding claim 1: Gowda discloses a hospital bed (see at least Fig. 1 of Gowda) comprising: a support structure (bed frame 12 of Gowda); a controller (controller 180 of Gowda); a pressure source coupled to said controller (fluid supply 174 discussed in paragraph [0095] of Gowda); and a hospital bed mattress (patient support 100 of Gowda) carried by said support structure and having first and second ends (see at least Figs. 1-3 of Gowda), and first and second sides extending between the first and second ends (see at least Figs. 1-3 of Gowda), said hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress (see at least Fig. 16 of Gowda) comprising opposing first and second ends (see Fig. 16 of Gowda which shows first and second ends of a foam base 506), the first end of the base foam layer to receive a head of a patient, the second end of the base foam layer to receive feet of the patient (left and right ends of portion 506 as shown in Fig. 16 of Gowda), […] a plurality of transverse bladder pairs extending over said base foam layer and being coupled to said pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), said plurality of transverse bladder pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement (cover assembly 520 coupled to base assembly 502 of Gowda) surrounding said base foam layer and said plurality of transverse bladder pairs (see at least Fig. 12 and paragraph [0137] of Gowda which discloses cover assembly 520 coupling to base assembly 502 “to retain intermediate base 504, foam base 506, inflatable cell base 508, inflatable cell assembly 510, turning cell assembly 512, foam sheet 514, intermediate cover 516, and side bolsters 518 within an interior defined by base assembly 502 and cover assembly 520”).
Gowda does not explicitly disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs, and a lower major surface opposing said upper major surface. 
However, Liu teaches a foam base member (comprising portions 50 and 40 of Liu) that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame to enable positioning of the patient at different articulated positions and so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  
Regarding Claim 3: Gowda in view of Liu make obvious the hospital bed of claim 1 wherein said lower major surface comprises a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs (see at least Fig. 8 and paragraphs [0047]-[0048] of Liu).
Regarding Claim 6: Gowda in view of Liu make obvious the hospital bed of claim 1 wherein each transverse bladder pair of said plurality of transverse bladder pairs comprises first and second overlapping bladders (see Fig. 20 and paragraph [0158] of Gowda).  
Regarding Claim 7: Gowda in view of Liu make obvious the hospital bed of claim 6 wherein each of said first and second overlapping bladders has a triangle-shape (see Fig. 20 and paragraph [0158] of Gowda).
Regarding Claim 17: Gowda discloses a method of making a hospital bed  comprising: providing a support structure (bed frame 12 of Gowda); coupling a pressure source to a controller (fluid supply 174 discussed in paragraph [0095] of Gowda and controller 180 of Gowda); and positioning a hospital bed mattress to be carried by the support structure and having first and second ends (see at least Figs. 1-3 of Gowda), and first and second sides extending between the first and second ends, the hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress (see foam base 506 of Gowda) comprising opposing first and second ends (see foam base 506 of Gowda), the first end to receive a head of a patient, the second end to receive feet of the patient  (see Fig. 16 of Gowda which shows first and second ends of a foam base 506), […] a plurality of transverse bladder pairs extending over the base foam layer and being coupled to the pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), the plurality of transverse bladder Page 7 of 12In re Patent Application of:DANIELS ET AL.Serial No. 16/023,319Filed: JUNE 29, 2018pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement surrounding the base foam layer and the plurality of transverse bladder pairs (cover assembly 520 coupled to base assembly 502 of Gowda).  
Gowda does not disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and longitudinally spaced from the plurality of upper ribs, and a lower major surface opposing the upper major surface.
However, Liu teaches a foam base member that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  
Regarding Claim 19: Gowda in view of Liu make obvious the method of claim 17 wherein the lower major surface comprises a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with the plurality of upper slots, the plurality of lower slots being vertically aligned with the plurality of upper ribs (see at least Fig. 8 and paragraphs [0047]-[0048] of Liu).  
Regarding Claims 22 and 24: Gowda in view of Liu make obvious the hospital bed of claims 1 and 17 wherein adjacent ribs are separated by a valley comprising opposing straight sides, and a curved end terminating the opposing straight sides (see Fig. 8 of Liu). 
Regarding Claims 23 and 25: Gowda in view of Liu make obvious the hospital bed of claims 1 and 17 wherein each slot comprises a first portion extending substantially perpendicular from the upper major surface, and a second portion extending from the first portion and defining a circle-shaped recess (see Fig. 8 of Liu).  

Claims 4, 10, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and in view of Poston et al. (US 2012/0255120, hereinafter Poston).
Regarding Claim 4: Gowda and Liu make obvious the hospital bed of claim 1 wherein said multi-layer removable encasement comprises a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), a [stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), and a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).  
Gowda does not explicitly disclose that the stretchable material layer 516 is elastane or wherein the waterproof material of layer 544 is breathable. 
However, Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 10: Gowda discloses a hospital bed (see at least Fig. 1 of Gowda) comprising: a support structure (bed frame 12 of Gowda); a controller (controller 180 of Gowda); a pressure source coupled to said controller (fluid supply 174 discussed in paragraph [0095] of Gowda); and a hospital bed mattress (patient support 100 of Gowda) carried by said support structure and having first and second ends, and first and second sides extending between the first and second ends (see at least Figs. 1-3 of Gowda), said hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress (see Fig. 16 of Gowda) comprising opposing first and second ends, the first end of the base foam layer to receive a head of a patient, the second end of the base foam layer to receive feet of the patient, an upper major surface (see Fig. 16 of Gowda) […] and a lower major surface (see Fig. 16 of Gowda), a plurality of transverse bladder pairs extending over said base foam layer and being coupled to said pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), said plurality of transverse bladder pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement (cover assembly 520 coupled to base assembly 502 of Gowda) surrounding said base foam layer comprising opposing first and second ends, the first end to receive a head of a patient, the second end to receive feet of the patient (left and right ends of portion 506 as shown in Fig. 16 of Gowda), and a plurality of transverse bladder pairs (see at least Fig. 12 and paragraph [0137] of Gowda which discloses cover assembly 520 coupling to base assembly 502 “to retain intermediate base 504, foam base 506, inflatable cell base 508, inflatable cell assembly 510, turning cell assembly 512, foam sheet 514, intermediate cover 516, and side bolsters 518 within an interior defined by base assembly 502 and cover assembly 520”), said multi-layer removable encasement comprising a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), a …[stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).
Gowda does not explicitly disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and separate from said plurality of upper ribs, and a lower major surface comprising a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs or that the stretchable material layer is elastane or wherein the waterproof material of layer is breathable. 
However, Liu teaches a foam base member (comprising elements 50 and 40 of Liu) that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface comprising a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs (see the bottom surface of  the member shown in Fig. 8 of Liu comprising slots and ribs being aligned with and opposite from the ribs and slots of the upper surface respectively). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu). Liu’s base foam layer comprises a foam crib formed of layers 50 and 40. Gowda’s base foam layer 506 is also is also a foam crib that supports the inflatable elements. Applying the slots and ribs of Liu as to the layer 506 of Gowda would have been obvious to one having skill in the art at the time the invention was filed
Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 13: Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 wherein each transverse bladder pair of said plurality of transverse bladder pairs comprises first and second overlapping bladders (see Fig. 20 and paragraph [0158] of Gowda).    
Regarding Claim 14: Gowda in view of Liu and Poston make obvious the hospital bed of claim 13 wherein each of said first and second overlapping bladders has a triangle-shape (see Fig. 20 and paragraph [0158] of Gowda).    
Regarding Claim 20: Gowda in view of Liu make obvious the method of claim 17 and wherein said multi-layer removable encasement comprises a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), an [stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), and a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).  
Gowda does not explicitly disclose that the stretchable material layer 516 is elastane or wherein the waterproof material of layer 544 is breathable. 
However, Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu in view of Mulkey (US 1,709,995).
Regarding Claim 8: Gowda discloses the hospital bed of claim 1 but does not disclose a plurality of handles extending outward from the first and second sides of said hospital bed mattress.
However, Mulkey teaches a mattress comprising handles (see handles 8 of Mulkey). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the mattress of Gowda’s invention with handles for the predictable results of aiding in the transport of the mattress from one position to a second position.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu in view of Murch et al. (US 4,230,822, hereinafter Murch). 
Regarding Claim 9:  Gowda in view of Liu make obvious the hospital bed of claim 1 but does not disclose wherein said base foam layer comprises a rigid foam. 
However, Murch teaches a rigid fire-retardant polyurethane foam which “chars are stronger and more resistant to removal…and exhibit good resistance to leaching” (see at least Col. 4, line 59-Col. 5, line 8 of Murch). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a rigid fire retardant polyurethane foam as taught by Murch for the base foam layer of Gowda’s invention for the purpose of adding fire-retardant properties with the benefits described by Murch.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and Poston in view of Mulkey (US 1,709,995), hereinafter referred to as Mulkey.
Regarding Claim 15: Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 but do not explicitly disclose further comprising a plurality of handles extending outward from the first and second sides of said hospital bed mattress.
However, Mulkey teaches a mattress comprising handles (see handles 8 of Mulkey). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the mattress of Gowda’s invention with handles for the predictable results of aiding in the transport of the mattress from one position to a second position.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and Poston further in view of Murch.
Regarding Claim 16:  Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 but does not disclose wherein said base foam layer comprises a rigid foam. 
However, Murch teaches a rigid fire-retardant polyurethane foam which “chars are stronger and more resistant to removal…and exhibit good resistance to leaching” (see at least Col. 4, line 59-Col. 5, line 8 of Murch). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a rigid fire retardant polyurethane foam as taught by Murch for the base foam layer of Gowda’s invention for the purpose of adding fire-retardant properties with the benefits described by Murch.  

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stolpmann et al. (US 6,212,718), hereinafter Stolpmann in view of Liu.
Regarding Claim 1: Stolpmann discloses a hospital bed (mattress structure 30 of Stolpmann) comprising: a support structure (not shown but Stolpmann discloses “Anti-skid pad 35 frictionally engages the bed or table” in Col. 7, lines 15-22 of Stolpmann); a controller (see the controller shown in Fig. 22 of Stolpmann); a pressure source (pressure system 170 and compressor 174 of Stolpmann) coupled to said controller (see the controller shown in Fig. 22 and Figs. 6 and 7 of Stolpmann); and a hospital bed mattress carried by said support structure and having first and second ends (see at least Fig. 1 of Stolpmann), and first and second sides extending between the first and second ends (see at least Fig. 1 of Stolpmann), said hospital bed mattress comprising a base foam layer extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress and comprising opposing first and second ends (see foam base 48 of Stolpmann), the first end of the base foam layer to receive a head of a patient, the second end of the base foam layer to receive feet of the patient (see at least Col. 3, lines 62-67 of Stolpmann which discusses the foam blocks extending between head and foot ends of the mattress), an upper major surface (see Fig. 1 of Stolpmann) […] and a lower major surface opposing said upper major surface (see Fig. 1 of Stolpmann), a plurality of transverse bladder pairs extending over said base foam layer and being coupled to said pressure source (see at least Fig. 1 of Stolpmann which shows bladders 52 coupling to the pressure source via hoses 92), said plurality of transverse bladder pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see at least Col. 13, lines 41-46 of Stolpmann which discusses using a microprocessor to cyclically adjust the pressure in the mattress zones), and a multi-layer removable encasement surrounding said base foam layer and said plurality of transverse bladder pairs (see top and bottom covers 34 and 36 of Stolpmann).
Stolpmann does not disclose the upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs.
However, Liu teaches a foam base member (comprising elements 50 and 40 of Liu) that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Stolpmann for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  Alternatively, one having ordinary skill in the art at the time the invention was filed would find it obvious to form Stolpmann’s base layer in a crib form comprising slots and ribs as taught by Liu for the predictable results of adding support for the lateral bladders during articulation.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stolpmann in view of Liu further in view of Elkins (US 4,884,304).
Regarding Claim 21: Stolpmann in view of Liu make obvious the hospital bed of claim 1. Stolpmann and Liu do not disclose further comprising a coolant pump coupled to said controller; and wherein said hospital bed mattress comprises a plurality of channels carried by said base foam layer and fluidly coupled to said coolant pump and configured to cycle coolant fluid through said plurality of channels.  
However, Elkins teaches a bedding system comprising coolant pump coupled to a controller (control device 26 of Elkins) and wherein said hospital bed mattress comprises a plurality of channels (see channels 20 of Elkins) carried by said base foam layer and fluidly coupled to said coolant pump and configured to cycle coolant fluid through said plurality of channels (see at least the abstract and Figs. 1-8 of Elkins). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a cooling device as taught by Elkins with the mattress of Stolpmann for the purpose of regulating the temperature close to human skin temperature (see the abstract of Elkins). Note that the term “carried by” is a broad limitation that is interpreted by the Examiner simply to mean supported by.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673